Citation Nr: 0615481	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-24 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from July 1946 to 
May 1949 with the New Philippine Scouts.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Manila, The Republic of the Philippines, Regional Office (RO) 
which, in pertinent part, denied service connection for the 
cause of the veteran's death.  In October 2005, the appellant 
was afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  

For the reasons and bases addressed below, service connection 
for the cause of the veteran's death is DENIED.  


FINDINGS OF FACT

1.  The veteran died in February 2003.  The veteran's 
February 2003 death certificate indicates that the immediate 
cause of death was a cerebrovascular accident hemorrhage; an 
antecedent cause of death was hypertension; and other 
significant conditions contributing to death included lung 
cancer.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.326(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the appellant's claim, the Board 
observes that the RO issued VCAA notices to the appellant in 
June 2003 and November 2003 which informed her of the 
evidence needed to support her claim for service connection 
for the cause of the veteran's death; what actions she needed 
to undertake; and how the VA would assist her in developing 
her claim.  The appellant was specifically informed that she 
should submit any relevant evidence in her possession.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the appellant's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the appellant was provided only with notice of what 
type of evidence was needed to substantiate her claim of 
entitlement to service connection for the cause of the 
veteran's death.  However, she was not informed of the type 
of evidence necessary to establish the effective date for an 
award of VA Dependency and Indemnity Compensation benefits.  
Notwithstanding the deficient notice given the appellant, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision as the Board 
finds that the preponderance of the evidence is against the 
appellant's claim and the notice deficiencies are thus 
rendered moot.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  


II.  Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).  

The veteran died in February 2003.  The veteran's February 
2003 death certificate indicates that the immediate cause of 
death was a "[cerebrovascular accident] hemorrhage;" an 
antecedent cause of death was "[hypertension];" and "other 
significant conditions contributing to death" included lung 
cancer.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  The veteran's service 
medical records do not reflect any diagnosis of or treatment 
for hypertension, other chronic cardiovascular disorders, 
lung cancer, or other chronic pulmonary disorders.  The 
documentation does indicate that the veteran was treated for 
malaria.   

A May 2003 treatment record from Our Lady of Rosary Hospital 
indicates that the veteran was admitted to the hospital in 
November 2002 and January 2003 upon his complaints of an 
intermittent cough and dyspnea.  An October 2002 computerized 
tomography study of the chest was reported to reveal a 
mediastinal mass and to advance an impression of "ruleout 
vascular aneurysm."  

In an October 2003 Request For Information Needed to 
Reconstruct Medical Data (NA Form 13055), the appellant 
conveyed that the veteran had been treated for asthma at Camp 
Rizal, Manila, The Republic of the Philippines and for 
hypertension and "pulmonale" at Camp Ord. San Miguel, The 
Republic of the Philippines, during active service between 
July 1946 and May 1949.  She advanced that the veteran's 
fatal disabilities were initially manifested during active 
service.  

A February 2004 treatment record from Our Lady of Rosary 
Hospital indicates that the veteran was admitted in November 
2002 and January 2003.  A contemporaneous pulmonary 
evaluation was reported to show that the veteran complained 
of a chronic cough and "an approximately <40 % weight 
loss."  A contemporaneous computerized tomography study was 
reported to reveal an aortic arch aneurysm with evidence of 
peripheral thrombus.  An assessment of bronchiogenic 
carcinoma with infection was advanced.  The veteran was 
subsequently admitted to a different hospital and succumbed 
on February 14, 2003.  

In her June 2004 Appeal to the Board (VA Form 9), the 
appellant asserted that the veteran's demise was precipitated 
by disabilities incurred during his recognized guerilla 
service during World War II and subsequent active service 
with the New Philippines Scouts.  

At the October 2005 videoconference hearing before the 
undersigned Veterans Law Judge, the appellant testified that 
the veteran suffered from malaria during active service and 
incurred complications of that disorder including 
hypertension, asthma, and lung cancer.  She believed that the 
veteran's malarial complications brought about his death.  

The Board has reviewed the probative evidence of record 
including the appellant's written statements on appeal.  The 
veteran's February 2003 death certificate states that the 
cause of death was a cerebrovascular accident hemorrhage; an 
antecedent cause of death was hypertension; and a 
contributing disorder was lung cancer.  The veteran's service 
medical records do not refer to the cited disabilities.  
Service connection was not in effect for any disability at 
the time of the veteran's demise.  No competent medical 
professional has advanced that the veteran's ultimately fatal 
disorders originated during active service or otherwise 
attributed the veteran's demise to his periods of guerilla 
service or certified active service.  

The appellant asserts in essence that the veteran's demise 
must have been brought about by either complications of his 
inservice malarial or his active service in general.  While 
acknowledging the veteran's honorable service, the Board 
finds that the appellant's claim for service connection for 
the cause of the veteran's death is supported solely by her 
own written statements.  A lay witness is generally not 
capable of offering evidence involving medical knowledge such 
as the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any competent evidence reflecting that any of the veteran's 
fatal disabilities originated during active service or a 
service-connected disability contributed substantially or 
materially in bringing about his demise, the Board concludes 
that service connection for the cause of the veteran's death 
is not warranted.  
ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


